Per Curiam.
Suit by an assignee upon a promissory note. Answer: “ 1. That the note sued on was transferred to plaintiff by the payee after it became due, and that the same was canceled between the defendant and the payee before it was indorsed to the plaintiff.” How, or upon what consideration, is not shown. “ 2. By arrangement with the payee, said note was to be paid by yearly installments of $50, in this way, viz., said note was a voluntary subscription to the Female College at Terre LLaute, of which said payee was the factotum, and was wholly without consideration, and defendant not liable to pay it; but after it was executed, he agreed to pay it as fast as the daughter of defendant could get the worth of it in the way of yearly tuition.” Demurrer sustained to these paragraphs. Judgment for plaintiff. This was right. Pierce v. Ruley, 5 Ind. 69; Watkins v. Eames, 9 Cush. (Mass.) 537.
The judgment is affirmed, with 5 per cent, damages and costs.